                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                        EUGENE DIVISION


SANFORD M., 1

               Plaintiff,                                               Case No. 6:17-cv-00571-AC
        v.
                                                                            OPINION AND ORDER
NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

               Defendant.



MOSMAN,J.,

        On October 17, 2018, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (F&R) [28], recommending that I REVERSE and REMAND for fmiher

proceedings. Neither party objected.

                                           DISCUSSION

        The magistrate judge makes only recommendations to the court, to which any patiy may

file written objections. The comi is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The comi is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the nongovernmental party in this case.

1 - OPINION AND ORDER
court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Acosta's recommendation and I ADOPT the F&R [28]

in full. I REVERSE and REMAND for fmiher proceedings.



       IT IS SO ORDERED.

       DATED this    Z/a-   day of December, 2018.




2 - OPINION AND ORDER
